Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to arguments and amendments filed on 04/12/2022. This case has been reopened in view of incomplete Office response to dependent claim 5 as discussed with applicant in interview conducted on 04/08/2022. Claims 1-18 are currently amended. 

Allowable Subject Matter
Claims 1-18 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Amended claim 1 language:
 implementing an I/O filter framework to intercept an I/O stream between the VM and a virtualization server, wherein the I/O filter framework to provide provides one or more configurable interception points of the I/O stream during an I/O lifecycle, and wherein the I/O stream comprises records of completed I/O requests and records of uncompleted I/O requests; 
intercepting filtering the I/O stream to intercept, at a configured interception point of the one or more configurable interception points, only the records of completed I/O requests;

when considered with the rest of the claim limitations is not obvious in view of prior art. While there are prior arts that discuss records of completed transactions for VMs and other aspects of claim 1 language, there is nothing within a VM’s I/O stream filter presented as an option for storing all transactions or only completed transactions in the greater context of the claim language. Therefore, independent claim 1 contains allowable subject matter. Independent claims 7 and 13 are allowable under the same rationale. Dependent claims 2-6, 8-12 and 14-18 inherit the allowable subject matter from parent claims and are also allowable under the same rationale. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157         

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157